UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ROSALIO LORENZO ALEMAN,, individually and :
on behalf of others similarly situated, ERIC :
ROBLES, individually and on behalf of others
similarly situated; and BRAULIO TRUJILLO
ROMAN, individually and on behalf of others
similarly situated,

Plaintiffs,
-against-
GUAPO BODEGA LLC, d/b/a BEAUTY AND :
ESSEX; CHRIS SANTOS, a/k/a CHRISTOPHER; :

VINCENT DOE; PETER KANE; and RICHARD
WOLF,

Defendants.

GEORGE B. DANIELS, United States District Judge:

 

 

on

 

 

 

 

| Usher SBNY

(oo - MENT

i ELECTR

\ DATE LY OMAN ST A

deer CCAR ATH EPEAT
ORDER

19 Civ. 159 (GBD)

This Court having been advised that the parties have reached agreement on all issues in

this matter, the Clerk of Court is hereby ORDERED to close the above-captioned action, without

prejudice to restoring the action to this Court’s docket if an application to restore is made within

sixty (60) days.

All conferences previously scheduled are adjourned sine die.

Dated: January 27, 2020
New York, New York

SO ORDERED.

Nag & D Orb,

GOPR B. DANIELS
itedsfates District Judge

 
